                 Case 2:20-cv-00399-BAT Document 29 Filed 01/25/21 Page 1 of 7




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     NANCY L.,
 8
                               Plaintiff,                  CASE NO. C20-399-BAT
 9
            v.                                             ORDER REVERSING THE
10                                                         COMMISSIONER’S FINAL
     COMMISSIONER OF SOCIAL SECURITY,                      DECISION
11
                               Defendant.
12

13          Plaintiff seeks review of the denial of her applications for Supplemental Security Income

14   (SSI) and Disability Insurance Benefits (DIB). She contends the ALJ erroneously found

15   fibromyalgia is a not a severe impairment, Dkt. 26 at 6, and her residual functional capacity

16   (“RFC”) is a "results-based" determination based upon "cherry-picking" the evidence. Id. at 11.

17   For the reasons below, the Court REVERSES the Commissioner’s final decision and

18   REMANDS the case for further proceedings under sentence four of 42 U.S.C. § 405(g).

19                                           BACKGROUND

20          Plaintiff is currently 55 years old, has a high school diploma, and at the time of the

21   hearing held by the ALJ in this case was working part-time as a cashier. Tr. 65-66, 340.

22          In December 2015 and February 2017, respectively, Plaintiff applied for DIB and SSI,

23   alleging disability as of August 1, 2014. Tr. 311-12, 314-23. Her applications were denied




     ORDER REVERSING THE COMMISSIONER’S FINAL - 1
                 Case 2:20-cv-00399-BAT Document 29 Filed 01/25/21 Page 2 of 7




 1   initially and on reconsideration. Tr. 123-25, 128-38. The ALJ conducted four hearings in 2017

 2   and 2018 (Tr. 36-95), and in January 2019 issued a decision finding Plaintiff not disabled. Tr. 9-

 3   22. The Appeals Council denied Plaintiff’s request for review making the ALJ’s decision the

 4   Commissioner’s final decision. Tr. 30-35.

 5                                         THE ALJ’S DECISION

 6            Utilizing the five-step disability evaluation process, 1 the ALJ found:

 7            Step one: Plaintiff worked since her alleged onset date, but the work did not rise to the
              level of substantial gainful activity.
 8
              Step two: Plaintiff has the following severe impairments: depressive disorder, anxiety
 9            disorder, and substance abuse in remission.

10            Step three: These impairments did not meet or equal the requirements of a listed
              impairment. 2
11
              RFC: Plaintiff can perform light work with additional limitations: she can frequently
12            reach, handle, and finger. She can perform unskilled, repetitive, routine tasks in two-hour
              increments. She cannot have contact with the public. She can work in proximity to, but
13            not in coordination with, co-workers. She can have occasional contact with supervisors.
              She can occasionally stoop and crouch. She can never squat, crawl, kneel, or climb
14            ramps, stairs, ropes, ladders, or scaffolds. She will be off-task at work 9% of the time,
              but can still meet the minimum production requirements of the job. She will have five
15            unscheduled absences from work per year.

16            Step four: Plaintiff cannot perform her past work.

17            Step five: As there are jobs that exist in significant numbers in the national economy that
              Plaintiff can perform, she is not disabled.
18
     Tr. 9-22.
19

20                                              DISCUSSION

21   A.       The ALJ's Step Two Assessment of Fibromyalgia

22

23   1
         20 C.F.R. §§ 404.1520, 416.920.
     2
         20 C.F.R. Part 404, Subpart P, Appendix 1.


     DECISION - 2
              Case 2:20-cv-00399-BAT Document 29 Filed 01/25/21 Page 3 of 7




 1          At step two, the ALJ found Plaintiff’s records mentioned fibromyalgia but the condition

 2   is not medically determinable because her records do not substantiate the diagnosis in

 3   accordance with either of the diagnostic criteria set forth in Social Security Ruling (“SSR”) 12-

 4   2p. Tr. 12-13. The ALJ also found even if fibromyalgia had been properly substantiated, the

 5   condition is not severe because Plaintiff’s pain was well-controlled with medication and the RFC

 6   assessment “accommodates [Plaintiff’s] pain associated with [her] nonsevere fibromyalgia.” Tr.

 7   13.

 8          At step two, Plaintiff must make a threshold showing (1) she has a medically

 9   determinable impairment or combination of impairments and (2) the impairment or combination

10   of impairments is severe. See Bowen v. Yuckert, 482 U.S. 137, 146 (1987); 20 C.F.R.

11   § 404.1520(c), 416.920(c). An impairment is medically determinable if it results from

12   anatomical, physiological, or psychological abnormalities which can be shown by medically

13   acceptable clinical and laboratory diagnostic techniques. 20 C.F.R. § 404.1508. To be medically

14   determinable, a physical or mental impairment must be established by medical evidence

15   consisting of signs, symptoms, and laboratory findings. Id. Symptoms are the claimant’s own

16   descriptions of his physical or mental impairment. 20 C.F.R. § 404.1528(a). A claimant’s

17   statement of symptoms alone is not enough to establish a physical or mental impairment. 20

18   C.F.R. § 404.1508, 404.1528(a). Rather, evidence from an acceptable medical source is required

19   to establish the existence of a medically determinable severe impairment. 20 C.F.R.

20   § 404.1513(a).

21          An impairment is severe if it significantly limits the claimant’s physical or mental ability

22   to do basic work activities. 20 C.F.R. § 404.1520(c), 404.1521(a). Basic work activities refer to

23   “the abilities and aptitudes necessary to do most jobs.” 20 C.F.R. § 404.1522(b). “An




     DECISION - 3
               Case 2:20-cv-00399-BAT Document 29 Filed 01/25/21 Page 4 of 7




 1   impairment or combination of impairments can be found ‘not severe’ only if the evidence

 2   establishes a slight abnormality that has ‘no more than a minimal effect on an individual’s ability

 3   to work.’” Smolen v. Chater, 80 F.3d 1273, 1290 (9th Cir. 1996) (quoting SSR 85-28).

 4          Here, the ALJ found the references in Plaintiff’s medical records to fibromyalgia and an

 5   unknown number of tender points, without reference to excluding other causes for Plaintiff’s

 6   symptoms, were insufficient to establish fibromyalgia is medically determinable in accordance

 7   with SSR 12-2p. Tr. 12-13. Plaintiff argues tender-point testing is not required for one of the

 8   sets of diagnostic criteria set forth in SSR 12-2p (Dkt. 26 at 8), but she fails to show she satisfies

 9   that set of criteria, because she identifies no evidence showing her treatment providers

10   considered and excluded other disorders that could have caused her symptoms. See Dkt. 26 at 9.

11   Thus, Plaintiff has not shown the ALJ erred in finding the record did not support a fibromyalgia

12   diagnosis under either set of criteria set forth in SSR 12-2p, 2012 WL 3104869 (Jul. 25, 2012).

13          Plaintiff also suggests the ALJ further erred in finding, in the alternative, her

14   fibromyalgia was not severe based upon evidence showing her pain was well-controlled, because

15   fibromyalgia causes more than pain. Dkt. 26 at 6-7. Nonetheless, Plaintiff fails to show the ALJ

16   overlooked evidence establishing other fibromyalgia symptoms not accounted for in the RFC

17   determination. The ALJ discussed Plaintiff’s alleged deficits in remembering, understanding,

18   and concentrating (Tr. 13-14), and Plaintiff has not identified any other potential deficits linked

19   to fibromyalgia that were not discussed by the ALJ. See Dkt. 26 at 9-11.

20          Accordingly, Plaintiff has not shown the ALJ erred at step two in finding fibromyalgia is

21   not a medically determinable condition or in the alternative is not severe as the term is used at

22   this step. Because the ALJ properly excluded fibromyalgia as a severe impairment, the Court

23




     DECISION - 4
               Case 2:20-cv-00399-BAT Document 29 Filed 01/25/21 Page 5 of 7




 1   rejects Plaintiff's argument the RFC determination erroneously fails to include fibromyalgia

 2   symptoms.

 3   B.     Residual Functional Capacity Assessment

 4          In the RFC assessment, the ALJ found Plaintiff would be off-task 9% of the time and

 5   absent from work five times per year. Tr. 15. Plaintiff contends these limitations are random

 6   and arbitrary, and not supported by any specific medical evidence in the record. Dkt. 26 at 12-

 7   13. An RFC assessment describes the most a claimant can do despite limitations and is assessed

 8   based on all relevant evidence in the record. 20 C.F.R. § 416.945(a)(1). An RFC must include

 9   all of the claimant’s functional limitations supported by the record. The “final responsibility” for

10   decision issues such as an individual’s RFC “is reserved to the Commissioner.” 20 C.F.R. §§

11   416.927(d)(2), 416.946(c). That responsibility includes “translating and incorporating clinical

12   findings into a succinct RFC.” Rounds v. Comm’r of Social Sec. Admin., 807 F.3d 996, 1006

13   (9th Cir. 2015) (citing Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008)).

14          Plaintiff is correct the ALJ’s off-task and absenteeism limitations do not correspond

15   directly to a particular medical opinion, but this does not automatically mean the ALJ harmfully

16   erred if there is other relevant evidence supporting the ALJ's determination. Plaintiff contends

17   the ALJ's finding is not supported by substantial evidence arguing the ALJ erred by not

18   explaining the basis of his off-task and absenteeism findings, and the RFC decision is thus

19   impermissibly results-oriented. Dkt. 26 at 13.

20          In his decision, the ALJ supported the amount of time Plaintiff would be off-task by

21   finding "the claimant was working as a part-time cashier at the time of the hearing. She described

22   working three-and-a-half hour shifts. Thus, the undersigned finds the claimant capable of

23   maintaining production at work while being off task at work nine percent of the time." TR. 14.




     DECISION - 5
               Case 2:20-cv-00399-BAT Document 29 Filed 01/25/21 Page 6 of 7




 1   Plaintiff also testified that she took one ten-minute break after working two hours on her shift,

 2   which is less than nine percent of her shift. Tr. 76. The Court thus cannot say the ALJ's finding is

 3   unreasonable and affirms the ALJ's determination.

 4          The ALJ supported his RFC determination that Plaintiff would miss work five times a

 5   year on the grounds Plaintiff testified she "had called in sick five time since she started her most

 6   recent cashiering job. The undersigned accommodated this frequency by providing a similar

 7   number of absences above." Tr. 17. Substantial evidence does not support the ALJ's RFC

 8   determination. The RFC determination accommodates a worker who "will have five unscheduled

 9   absences from work a year." TR. 15. But Plaintiff did not testify she missed work five time in a

10   year. Instead, she testified she started the recent cashier position three months before the hearing,

11   and in those three months she missed work "five-plus" times and was late twice. Tr. 76. The ALJ

12   accepted Plaintiff's testimony as a measure of the number of days she would be absent from

13   work, and that testimony indicates she would be absent 20 plus days a year, not five. The ALJ's

14   finding Plaintiff has the RFC to perform work with five yearly absences is thus not supported by

15   substantial evidence and the ALJ accordingly erred.

16          The error is harmful because the vocational expert testified if Plaintiff was absent from

17   work five times a quarter, that Plaintiff "would put the person at risk of termination." Tr. 94.

18                                            CONCLUSION

19          For the foregoing reasons, the Court REVERSES the Commissioner’s final decision and

20   REMANDS the case for further proceedings under sentence four of 42 U.S.C. § 405(g). On

21   remand the ALJ shall reassess the RFC determination regarding the number of days Plaintiff

22   would be absent from work, develop the record and redetermine the RFC as needed and proceed

23   to the remaining steps as appropriate.




     DECISION - 6
             Case 2:20-cv-00399-BAT Document 29 Filed 01/25/21 Page 7 of 7




 1         DATED this 25th day of January 2021.

 2

 3                                                       A
                                                  BRIAN A. TSUCHIDA
 4                                                Chief United States Magistrate Judge

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     DECISION - 7
